findings if supported by substantial evidence and not clearly erroneous but
review the court's application of the law to those facts de novo.   Lader v.
Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
            First, appellant argues that his trial counsel was ineffective
during a post-verdict hearing regarding a juror who had begun a romantic
relationship with appellant's codefendant. Appellant argues that the juror
was biased and counsel should have personally questioned the juror at the
hearing or requested additional time in order to investigate the juror's
conduct. Appellant fails to demonstrate that counsel's performance was
deficient or that he was prejudiced. The juror testified that the romantic
relationship between her and appellant's codefendant did not begin until
after the trial. She also stated that she had no bias against appellant and
had followed her oath and all of the court's instructions while acting as a
juror. Counsel testified at the evidentiary hearing that the codefendant's
counsel questioned the juror and he did not feel it necessary for him to
question the juror as well. Counsel also testified that he did not question
the juror or request additional time to investigate the juror because it was
clear that the juror's romantic feelings for the codefendant formed after
the jury had rendered a verdict for both defendants and there was no
evidence that the juror was biased against appellant. Tactical decisions
such as this one "are virtually unchallengeable absent extraordinary
circumstances," Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989),
which appellant does not demonstrate. Given the lack of evidence that the
juror was biased or acted improperly during appellant's trial, appellant
fails to demonstrate a reasonable probability of a different outcome had
counsel posed questions to the juror or requested additional time to



                                     2
                          investigate the juror's conduct. Therefore, the district court did not err in
                          denying this claim.
                                      Second, appellant argues that his trial counsel failed to hire
                          independent forensics, toolmark, or firearms experts. Appellant also
                          argues that counsel should have sought a new trial based on a recent
                          report that questioned the validity of those types of expert opinions.
                          Appellant fails to demonstrate that his trial counsel's performance was
                          deficient or that he was prejudiced. Appellant fails to demonstrate that
                          there were any experts who would have testified differently than the
                          expert witnesses who testified on behalf of the State at trial. See Hargrove
                          v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984). There was
                          overwhelming evidence presented at trial that appellant was guilty of
                          murder and did not act in self-defense. Accordingly, appellant fails to
                          demonstrate a reasonable probability of a different outcome had counsel
                          hired independent experts or questioned the trustworthiness of this type
                          of evidence. Therefore, the district court did not err in denying this claim.
                                      Next, appellant argues that the district court erred in denying
                          his claims of ineffective assistance of appellate counsel. To prove
                          ineffective assistance of appellate counsel, a petitioner must demonstrate
                          that counsel's performance was deficient in that it fell below an objective
                          standard of reasonableness, and resulting prejudice such that the omitted
                          issue would have a reasonable probability of success on appeal. Kirksey v.
                          State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Both components of
                          the inquiry must be shown, Strickland, 466 U.S. at 697. Appellate counsel
                          is not required to raise every non-frivolous issue on appeal.        Jones v.
                          Barnes, 463 U.S. 745, 751 (1983). Rather, appellate counsel will be most

SUPREME COURT
        OF
     NEVADA
                                                                3
(0) 1947A

        8 MIER   MIANIIMICEN                       MEAMMIN
                effective when every conceivable issue is not raised on appeal.    Ford, 105
                Nev. at 853, 784 P.2d at 953. As stated previously, we give deference to
                the court's factual findings if supported by substantial evidence and not
                clearly erroneous but review the court's application of the law to those
                facts de novo. Lader, 121 Nev. at 686, 120 P.3d at 1166.
                            First, appellant argues that his appellate counsel was
                ineffective for failing to adequately argue on direct appeal that the trial
                court should have severed his trial from that of his codefendant.
                Appellant acknowledges that the underlying claim was raised and rejected
                on direct appeal, but asserts that counsel erred in citing to certain cases
                which appellant argues did not support his claim. Appellant fails to
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Counsel testified at the evidentiary hearing that he raised
                arguments and cited to the cases that he believed supported the severance
                claim. Tactical decisions such as this one "are virtually unchallengeable
                absent extraordinary circumstances," Ford, 105 Nev. at 853, 784 P.2d at
                953, which appellant does not demonstrate. Given the overwhelming
                evidence of appellant's guilt, appellant fails to demonstrate that this claim
                had a reasonable likelihood of success had counsel argued the underlying
                claim differently. Therefore, the district court did not err in denying this
                claim.
                            Second, appellant argues that his appellate counsel was
                ineffective for failing to adequately address the issue regarding juror bias
                stemming from the after-trial romantic relationship between a juror and
                his codefendant. Appellant acknowledges that this issue was raised on
                direct appeal, but asserts that counsel erred in failing to argue this issue

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A

                                     MDR             MOM       -
                at length or argue that this issue violated appellant's rights under the
                U.S. Constitution. Appellant fails to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. Counsel testified at
                the evidentiary hearing that while he raised the issue on appeal, he did
                not feel it would be successful because it was clear that the romantic
                contact between the juror and the codefendant only occurred after the
                trial's conclusion. Counsel testified that he wanted to focus on what he
                felt were stronger issues and that was the reason he did not include a
                lengthier argument on the juror issue. Given the lack of evidence to
                support a claim of juror bias, appellant fails to demonstrate that this was
                an improper tactical decision.   See id.   Appellant fails to demonstrate a
                reasonable likelihood of success on appeal had counsel argued the juror-
                bias issue at length or raised the issue as a claim of error under the U.S.
                Constitution. Therefore, the district court did not err in denying this
                claim.
                            Next, appellant argues that the trial court erred in denying
                his motions for severance and a motion for new trial based on the juror's
                after-trial relationship with the codefendant.' These issues were
                considered and rejected on direct appeal.     Vincent v. State, Docket No.
                53288 (Order of Affirmance, February 3, 2010). The doctrine of law of the

                       'The State asserts that appellant abandoned these issues because
                they were not discussed at the evidentiary hearing. However, appellant
                did not specifically abandon these issues in the proceedings before the
                district court, and therefore, it is appropriate for this court to consider
                them on appeal.




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                case prevents further litigation of these issues and "cannot be avoided by a
                more detailed and precisely focused argument." Hall v. State, 91 Nev. 314,
                316, 535 P.2d 797, 799 (1975). Therefore, the district court did not err in
                denying these claims.
                            Having concluded appellant is not entitled to relief, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                        J.
                                                   Hardesty




                                                                                        J.




                cc: Hon. Valerie Adair, District Judge
                     Federal Public Defender/Las Vegas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     6
(0) 1947A

                                                                     .   .   •.   ..•        .   .